Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 9, and 17 have been amended and claims 21-23 have been added; as a result, claims 1, 3-9, 11-17, and 19-23 are currently pending in the present application, with claims 1, 9, and 17 being independent.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 30 June 2022, with respect to the prior art rejections have been fully considered and are persuasive. The amendment submitted on 30 June 2022 overcomes the prior art of record. Accordingly, the prior art rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the ‘Previously Presented’ claims as set forth in the Non-Final Office Action, mailed on 31 March 2022.
However, in the context of newly amended claims 1, 9, and 17, when considered as a whole with the remaining limitations the prior art does not teach the ordered combination of the claimed limitations and the interplay between the limitations. For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not teach or reasonably suggest “determine window preferences based on surface characteristics of surfaces to which a plurality of previous window instances for an augmented reality (AR) device were docked, the surface characteristics comprising a surface color, a surface uniformity that records an averae deviation from the surface color, and an object density that records a percentage of surface area that includes objects that form discontinuities, and the window preferences comprising a window angular size, a docking appearance for appearance of the window on a surface, a window angular orientation, and a window density; detect a new AR placetime in response to detecting a new person in an environment; calculate new window characteristics for a window of the new AR placetime based on the window preferences; and display the window with the new window characteristics.” Claims 9 and 17 recite substantially similar subject matter. Accordingly the subject matter of claims 1, 9, and 17 are found to be allowable. Claims depending thereon are also found to be allowable for at least the reason(s) set forth with respect to the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Publication 2015/0338915 to Publicover et al. teaches “Systems and Methods for Biomechanically-Based Eye Signals for Interacting with Real and Virtual Objects.” Publicover further teaches that size and shape of the user’s field of view can be specified in angular degrees, see paragraph 315.       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613